
	

113 S2771 IS: Water in the 21st Century Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2771
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish a WaterSense program, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
		  Water in the 21st Century Act or W21.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Administrator.
					TITLE I—Conservation and efficiency
					Sec. 101. Water efficiency, conservation, and adaptation.
					TITLE II—Recycling, storage, and integrated water management
					Sec. 201. Definitions.
					Subtitle A—Innovative financing
					Sec. 211. Purposes.
					Sec. 212. Authority to provide assistance.
					Sec. 213. Applications.
					Sec. 214. Eligibility for assistance.
					Sec. 215. Determination of eligibility and project selection.
					Sec. 216. Secured loans.
					Sec. 217. Program administration.
					Sec. 218. State and local permits.
					Sec. 219. Regulations.
					Sec. 220. Funding.
					Sec. 221. Report to Congress.
					Subtitle B—Integrated regional water management, reclamation, and recycling projects
					Sec. 231. Water storage projects.
					Sec. 232. Authorization of appropriations.
					Subtitle C—Title transfers
					Sec. 241. Authorization to transfer title.
					TITLE III—Innovation through research, data, and technology
					Sec. 301. Open water data system.
					Sec. 302. Water Resources Research Act amendments.
					Sec. 303. Reauthorization of Water Desalination Act of 1996.
					Sec. 304. Review of reservoir operations.
					TITLE IV—Drought preparedness and resilience
					Sec. 401. National drought resilience guidelines.
					Sec. 402. Drought preparedness for fisheries.
				2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency.IConservation and efficiency101.Water efficiency,
		conservation, and adaptation(a)WaterSense
					(1)In
		generalThere is established within the Environmental Protection
		Agency a WaterSense program to identify and promote water efficient products,
		buildings, landscapes, facilities, processes, and services so as—
						(A)to reduce water
		use;
						(B)to reduce the
		strain on water, wastewater, and stormwater infrastructure;
						(C)to conserve
		energy used to pump, heat, transport, and treat water; and
						(D)to preserve water
		resources for future generations, through voluntary labeling of, or other forms
		of communications about, products, buildings, landscapes, facilities,
		processes, and services that meet the highest water efficiency and performance
		criteria.
						(2)DutiesThe
		Administrator shall—
						(A)establish—
							(i)a
		WaterSense label to be used for certain items; and
							(ii)the
		procedure by which an item may be certified to display the WaterSense
		label;
							(B)promote
		WaterSense-labeled products, buildings, landscapes, facilities, processes, and
		services in the marketplace as the preferred technologies and services
		for—
							(i)reducing water
		use; and
							(ii)ensuring product
		and service performance;
							(C)work to enhance
		public awareness of the WaterSense label through public outreach, education,
		and other means;
						(D)preserve the
		integrity of the WaterSense label by—
							(i)establishing and
		maintaining performance criteria so that products, buildings, landscapes,
		facilities, processes, and services labeled with the WaterSense label perform
		as well or better than less water-efficient counterparts;
							(ii)overseeing
		WaterSense certifications made by third parties;
							(iii)conducting
		reviews of the use of the WaterSense label in the marketplace and taking
		corrective action in any case in which misuse of the label is identified;
		and
							(iv)carrying out
		such other measures as the Administrator determines to be appropriate;
							(E)regularly review
		and, if appropriate, update WaterSense criteria for categories of products,
		buildings, landscapes, facilities, processes, and services, at least once every
		6 years;
						(F)to the maximum
		extent practicable, regularly estimate and make available to the public the
		production and relative market shares of, and the savings of water, energy, and
		capital costs of water, wastewater, and stormwater infrastructure attributable
		to the use of WaterSense-labeled products, buildings, landscapes, facilities,
		processes, and services, at least annually;
						(G)solicit comments
		from interested parties and the public prior to establishing or revising a
		WaterSense category, specification, installation criterion, or other criterion;
						(H)provide
		reasonable notice to interested parties and the public of any changes
		(including effective dates), on the adoption of a new or revised category,
		specification, installation criterion, or other criterion, along with—
							(i)an
		explanation of the changes; and
							(ii)as
		appropriate, responses to comments submitted by interested parties and the
		public;
							(I)provide
		appropriate lead time (as determined by the Administrator) prior to the
		applicable effective date for a new or significant revision to a category,
		specification, installation criterion, or other criterion, taking into account
		the timing requirements of the manufacturing, marketing, training, and
		distribution process for the specific product, building and landscape, or
		service category addressed;
						(J)identify and, if
		appropriate, implement other voluntary approaches in commercial, institutional,
		residential, industrial, and municipal sectors to encourage recycling and reuse
		technologies to improve water efficiency or lower water use; and
						(K)if appropriate,
		authorize  the WaterSense label for use on   products that are labeled by the
		Energy Star program implemented by the Administrator and the Secretary of
		Energy.
						(3)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this section—
						(A)$5,000,000 for
		fiscal year 2015;
						(B)$10,000,000 for
		fiscal year 2016;
						(C)$15,000,000 for
		fiscal year 2017;
						(D)$20,000,000 for
		fiscal year 2018; and
						(E)for each
		subsequent fiscal year, the applicable amount for the preceding fiscal year, as
		adjusted to reflect changes for the 12-month period ending the preceding
		November 30 in the Consumer Price Index for All Urban Consumers published by
		the Bureau of Labor Statistics of the Department of Labor.
						(b)State
		residential water efficiency and conservation incentives program
					(1)DefinitionsIn
		this subsection:
						(A)Eligible
		entityThe term eligible entity means a State
		government, local or county government, tribal government, wastewater or
		sewerage utility, municipal water authority, energy utility, water utility, or
		nonprofit organization that meets the requirements of paragraph (2).
						(B)Incentive
		programThe term incentive program means a program
		for administering financial incentives for consumer purchase and installation
		of water-efficient products, buildings (including new water-efficient homes),
		landscapes, processes, or services described in paragraph (2)(A).
						(C)Residential
		water-efficient product, building, landscape, process, or service
							(i)In
		generalThe term residential water-efficient product,
		building, landscape, process, or service means a product, building,
		landscape, process, or service for a residence or its landscape that is rated
		for water efficiency and performance—
								(I)by
		the WaterSense program; or
								(II)if
		a WaterSense specification does not exist, by the Energy Star program or an
		incentive program approved by the Administrator.
								(ii)InclusionsThe
		term residential water-efficient product, building, landscape, process,
		or service includes—
								(I)faucets;
								(II)irrigation
		technologies and services;
								(III)point-of-use
		water treatment devices;
								(IV)reuse and
		recycling technologies;
								(V)toilets;
								(VI)clothes
		washers;
								(VII)dishwashers;
								(VIII)showerheads;
								(IX)xeriscaping and
		other landscape conversions that replace irrigated turf;
								(X)new
		water efficient homes certified under the WaterSense program;(XI)green stormwater installations such as permeable pavement, rain gardens, rain barrels, and green
			 roofs;(XII)composting solutions complementary to water use and water quality; and(XIII)other water-efficient products, services, processes, or behavioral water efficiency solutions that
			 address the objectives of the WaterSense program.(D)WaterSense
		programThe term WaterSense program means the
		program established by subsection (a).
						(2)Eligible
		entitiesAn entity shall be eligible to receive an allocation
		under paragraph (3) if the entity—
						(A)establishes (or
		has established) an incentive program to provide financial incentives to
		residential consumers for the purchase of residential water-efficient products,
		buildings, landscapes, processes, or services;
						(B)submits an
		application for the allocation at such time, in such form, and containing such
		information as the Administrator may require; and
						(C)provides
		assurances satisfactory to the Administrator that the entity will use the
		allocation to supplement, but not supplant, non-Federal funds made available to
			 carry out
		the incentive program.
						(3)Amount of
		allocationsFor each fiscal year, the Administrator shall
		determine the amount to allocate to each eligible entity to carry out paragraph
		(4), taking into consideration—
						(A)the population
		served by the eligible entity during the most recent calendar year for which
		data are available;
						(B)the targeted
		population of the incentive program of the eligible entity, such as general
		households, low-income households, or first-time homeowners, and the probable
		effectiveness of the incentive program for that population;
						(C)for existing
		programs, the effectiveness of the program in encouraging the adoption of
		water-efficient products, buildings, landscapes, facilities, processes, and
		services;
						(D)any allocation to
		the eligible entity for a preceding fiscal year that remains unused; and
						(E)the per capita
		water demand of the population served by the eligible entity during the most
		recent calendar year for which data are available and the availability or
			 reliability of
		water supplies to the eligible entity.
						(4)Use of
		allocated fundsFunds allocated to an eligible entity under
		paragraph (3) may be used to pay up to 50 percent of the cost of establishing
		and carrying out an incentive program.
					(5)Issuance of
		incentives
						(A)In
		generalFinancial incentives may be provided to residential
		consumers that meet the requirements of the applicable incentive
		program.
						(B)Manner of
		issuanceAn eligible entity may—
							(i)issue
		all financial incentives directly to residential consumers; or
							(ii)with
		approval of the Administrator, delegate all or part of financial incentive
		administration to other organizations, including local governments, municipal
		water authorities, water utilities, and nonprofit organizations.
							(C)AmountThe
		amount of a financial incentive shall be determined by the eligible entity,
		taking into consideration—
							(i)the
		amount of any Federal or State tax incentive available for the purchase of the
		residential water-efficient product or service;
							(ii)the
		amount necessary to change consumer behavior to purchase water-efficient
		products and services; and
							(iii)the
		consumer expenditures for onsite preparation, assembly, and original
		installation of the product.
							(6)Authorization
		of appropriationsThere are authorized to be appropriated to the
		Administrator to carry out this subsection—
						(A)$100,000,000 for fiscal year 2015;
						(B)$150,000,000 for fiscal year 2016;
						(C)$200,000,000 for fiscal year 2017;
						(D)$150,000,000 for fiscal year 2018;
						(E)$100,000,000 for
		fiscal year 2019; and
						(F)for each
		subsequent fiscal year, the applicable amount for the preceding fiscal year, as
		adjusted to reflect changes for the 12-month period ending the preceding
		November 30 in the Consumer Price Index for All Urban Consumers published by
		the Bureau of Labor Statistics of the Department of Labor.
						(c)Water system mitigation and adaptation grants
					(1)DefinitionsIn
		this subsection:
						(A)Owner or
		operator
							(i)In
		generalThe term owner or operator means a person
		(including a regional, State, local, municipal, or private entity) that owns or
		operates a water system.
							(ii)InclusionThe
		term owner or operator includes a non-Federal entity that has
		operational responsibilities for a federally owned water system.
							(B)Water
		systemThe term water system means—
							(i)a
		community water system (as defined in section 1401 of the Safe Drinking Water
		Act (42 U.S.C. 300f));
							(ii)a
		publicly owned treatment works (as defined in section 212 of the Federal Water
		Pollution Control Act (33 U.S.C. 1292)), including a municipal separate storm
		sewer system;
							(iii)a
		decentralized wastewater treatment system for domestic sewage;
							(iv)a
		groundwater storage and replenishment system; or
							(v)a
		system for transport and delivery of water for irrigation or
		conservation.
							(2)GrantsBeginning
		in fiscal year 2015, the Administrator shall make grants to owners or operators
		of water systems to address any ongoing or forecasted (based on the best
		available research and data) climate-related impact on the water quality or
		quantity of a region of the United States, for the purposes of mitigating or
		adapting to the impacts of climate change.
					(3)Eligible
		usesIn carrying out this subsection, the Administrator shall
		make grants to assist in the planning, design, construction, implementation, or
		maintenance of any program or project to increase the resilience of a water
		system to climate change by—
						(A)conserving water
		or enhancing water use efficiency, including through the use of water metering
		to measure the effectiveness of a water efficiency program;
						(B)modifying or
		relocating existing water system infrastructure made or projected to be made
		inoperable by climate change impacts;
						(C)preserving or
		improving water quality, including through measures to manage, reduce, treat,
		or reuse municipal stormwater, wastewater, or drinking water;
						(D)investigating,
		designing, or constructing groundwater remediation, recycled water, or
		desalination facilities or systems;
						(E)enhancing water
		management by increasing watershed preservation and protection, such as through
		the use of natural or engineered green infrastructure in the management,
		conveyance, or treatment of water, wastewater, or stormwater;
						(F)enhancing energy
		efficiency or the use and generation of renewable energy in the management,
		conveyance, or treatment of water, wastewater, or stormwater;
						(G)supporting the
		adoption and use of advanced water treatment, water supply management (such as
		reservoir reoperation), or water demand management technologies, projects, or
		processes (such as water reuse and recycling or adaptive conservation pricing)
		that maintain or increase water supply or improve water quality;
						(H)modifying or
		replacing existing systems or constructing new systems for existing communities
		or land currently in agricultural production to improve water availability,
		storage, or conveyance in a manner that—
							(i)promotes more
		efficient use of available water supplies; and
							(ii)does
		not further exacerbate stresses on ecosystems;
							(I)supporting
		practices and projects, such as improved irrigation systems, water banking and
		other forms of water transactions, groundwater recharge, stormwater capture,
		and reuse or recycling of drainage water, to improve water quality or promote
		more efficient water use, including on land currently in agricultural
		production;
						(J)conducting and
		completing studies or assessments to project how climate change may impact the
		future operations and sustainability of water systems;
						(K)developing and
		implementing mitigation measures to rapidly address impacts on water systems
		most susceptible to abrupt climate change, including those in the Colorado
		River Basin and coastal regions at risk from rising sea levels; or(L)funding of transactions costs and credit enhancement for pay-for-performance-based public-private
			 initiatives intended to advance the eligible uses of the program or
			 project.(4)ApplicationTo
		be eligible to receive a grant from the Administrator under paragraph (2), the
		owner or operator of a water system shall submit to the Administrator an
		application that—
						(A)includes a
		proposal of the program, strategy, or infrastructure improvement to be planned,
		designed, constructed, implemented, or maintained by the water system;
						(B)cites the best
		available research or data that demonstrates—
							(i)the
		risk to the water resources or infrastructure of the water system as a result
		of ongoing or forecasted changes to the hydrological system brought about by
		factors arising from climate change, including rising sea levels and changes in
		precipitation levels; and
							(ii)how
		the proposed program, strategy, or infrastructure improvement would perform
		under the anticipated climate conditions;
							(C)explains how the
		proposed program, strategy, or infrastructure improvement is expected to
		enhance the resiliency of the water system, including source water protection
		for community water systems, to these risks or reduce the direct or indirect
		greenhouse gas emissions of the water system; and
						(D)demonstrates that
		the program, strategy, or infrastructure improvement is—
							(i)consistent with
		any approved State and tribal climate adaptation plan; and
							(ii)not
		inconsistent with any approved natural resources plan.
							(5)Competitive
		process
						(A)In
		generalEach calendar year, the Administrator shall conduct a
		competitive process to select and fund applications under this
		subsection.
						(B)Priority
		requirements and weightingIn carrying out the process, the
		Administrator shall—
							(i)prioritize
		funding of applications that are submitted by the owners or operators of water
		systems that are, based on the best available research and data, at the
		greatest and most immediate risk of facing significant climate-related negative
		impacts on water quality or quantity;
							(ii)in
		selecting among the priority applications determined under clause (i), ensure
		that the final list of applications funded for each year includes a substantial
		number that, to the maximum extent practicable, includes each eligible use
		described in paragraph (3);
							(iii)solicit
		applications from water systems that are—
								(I)located in all
		regions of the United States; and
								(II)facing varying
		risks as a result of climate change; and
								(iv)provide for
		solicitation and consideration of public input in the development of criteria
		used in evaluating applications.
							(6)Cost
		sharing
						(A)Federal
		shareThe Federal share of the cost of any program, strategy, or
		infrastructure improvement that is the subject of a grant awarded by the
		Administrator to a water system under paragraph (2) shall not exceed 50 percent
		of the cost of the program, strategy, and infrastructure improvement.
						(B)Calculation of
		non-Federal shareIn calculating the non-Federal share of the
		cost of a program, strategy, or infrastructure improvement proposed by a water
		system through an application submitted by the water system under paragraph
		(4), the Administrator shall—
							(i)include
		the value of any in-kind services that are integral to the completion of the
		program, strategy, or infrastructure improvement, as determined by the
		Administrator; and
							(ii)not
		include any other amount that the water system receives from a Federal
		agency.
							(7)Labor
		standards
						(A)In
		generalAll laborers and mechanics employed on infrastructure
		improvements funded directly by or assisted in whole or in part by this
		subsection shall be paid wages at rates not less than those prevailing for the
		same type of work on similar construction in the immediate locality, as
		determined by the Secretary of Labor in accordance with subchapter IV of
		chapter 31 of part A of subtitle II of title 40, United States Code.
						(B)Authority and
		functionsWith respect to the labor standards in this paragraph,
		the Secretary of Labor shall have the authority and functions set forth in
		Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
		section 3145 of title 40, United States Code.(8)Local hiring(A)In generalThe recipient of assistance may advertise and award a contract for construction containing
			 requirements for the employment of individuals residing in or adjacent to
			 any of the areas in which the work is to be performed under the contract,
			 if—(i)all or part of the construction work performed under the contract occurs in an area that has—(I)a per capita income of 80 percent or less of the national average per capita income; or(II)an unemployment rate that is, for the most recent 24-month period for which data are available, at
			 least 1 percent greater than the national average unemployment rate;(ii)the estimated cost of the project of which the contract is a part is greater than $1,000,000; and(iii)the recipient does not hire individuals who do not have the necessary skills to
			 perform work in the applicable craft or trade, except for individuals who
			 are subject
			 to an apprenticeship program or other training program meeting, as
			 determined by the Secretary.(B)AdvertisementIn advertising and awarding a contract under this subsection, the Secretary or recipient of
			 assistance shall ensure that the requirements contained in the
			 advertisement would not—(i)compromise the quality of the project;(ii)unreasonably delay the completion of the project; or(iii)unreasonably increase the cost of the project.(9)Efficient, integrated procurement for programs jointly funded with the Department of Housing and
			 Urban Development(A)Definition of eligible projectIn this paragraph, the term eligible project means a project for which the amount of funding provided by the Department of Housing and Urban
			 Development is
			 10 percent or more of the amount of funding provided under this
			 subsection.(B)PreferencesNotwithstanding the competitive bidding requirements of this section (including regulations),
			 in the case of an eligible project funded jointly with funding provided by
			 the
			 Department of Housing and Urban Development that is covered by section 3
			 of the Housing and Urban Development Act of 1968 (82 Stat. 846; 12 U.S.C.
			 1701u), a contracting agency
			 may apply the preferences required for the funding by the Department of
			 Housing and Urban Development under section 3 of that Act (including
			 regulations) with respect to the funding,
			 to the elements of the project funded in any part under this subsection.(C)Permissible restrictionsA State or local law governing contracting practices that prohibits the awarding of contracts to
			 businesses that have solicited or made contributions to political
			 candidates, political parties, and holders of public office shall not be
			 considered a violation of this section.(10)Regulations
						(A)In
		generalNot later than 1 year after the date of enactment of this
		Act, the Administrator shall promulgate final regulations to carry out this
		subsection.
						(B)Special rule
		for the construction of treatment worksIn carrying out this
		paragraph, the Administrator shall incorporate all relevant and appropriate
		requirements of title VI of the Federal Water Pollution Control Act (33 U.S.C.
		1381 et seq.) applicable to the construction of treatment works that are
		carried out under this subsection.
						(11)Report to
		CongressNot later than 3 years after the date of enactment of
		this Act, and every 3 years thereafter, the Administrator shall submit to Congress
			 a report on progress in implementing this subsection, including
		information on project applications received and funded annually.
					(12)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this subsection such sums as are necessary.IIRecycling, storage, and integrated water management201.DefinitionsIn this title:
				(1)Eligible entityThe term eligible entity means—(A)a corporation;
					(B)a partnership;
					(C)a joint venture;
					(D)a trust;
					(E)a Federal, State, or local governmental entity, agency, or instrumentality; and
					(F)a conservancy district, irrigation district, canal company, mutual water company, water users’
			 association, Indian tribe, agency created by interstate compact, or any
			 other entity that has the capacity to contract with the United States
			 under Federal reclamation law.(2)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or other credit enhancement  authorized to be made available
			 under this title with
			 respect to a project.
				(3)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher as assigned by a rating agency
			 to project obligations.
				(4)Lender
					(A)In generalThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title
			 17, Code of Federal Regulations (or a successor regulation) (commonly
			 known as Rule
			 144A(a) of the Securities and Exchange Commission and issued under the
			 Securities Act of 1933 (15 U.S.C. 77a et seq.))).
					(B)InclusionsThe term lender includes—
						(i)a qualified retirement plan (as defined in section 4974 of the Internal Revenue Code of 1986)
			 that is a qualified institutional buyer; and
						(ii)a governmental plan (as defined in section 414 of the Internal Revenue Code of 1986) that is a
			 qualified institutional buyer.
						(5)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and
			 interest on, a loan or other debt obligation issued by an obligor and
			 funded by a lender.
				(6)ObligorThe term obligor means an eligible entity that is primarily liable for payment of the principal of, or interest on,
			 a Federal credit instrument.
				(7)Project obligation
					(A)In generalThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with
			 the financing of a project.
					(B)ExclusionThe term project obligation does not include a Federal credit instrument.
					(8)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a
			 nationally recognized statistical rating organization (as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).(9)Reclamation StateThe term Reclamation State means any of the States of—(A)Arizona;(B)California;(C)Colorado;(D)Idaho;(E)Kansas;(F)Montana;(G)Nebraska;(H)Nevada;(I)New Mexico;(J)North Dakota;(K)Oklahoma;(L)Oregon;(M)South Dakota;(N)Texas;(O)Utah;(P)Washington; and(Q)Wyoming.(10)SecretaryThe term Secretary means the Secretary of the Interior.(11)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary in
			 connection with the financing of a project under subtitle A.
				(12)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the
			 Federal Government of a Federal credit instrument, as calculated on a net
			 present value basis, excluding administrative costs and any incidental
			 effects on Governmental receipts or outlays in accordance with the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
				(13)Substantial completionThe term substantial completion, with respect to a project, means the earliest date on which a project is considered to perform
			 the functions for which the project is designed.AInnovative financing
				211.PurposesThe purposes of this subtitle are—
					(1)to promote increased development of critical water resources infrastructure by establishing
			 additional
			 opportunities for financing water resources projects;
					(2)to attract new investment capital to infrastructure projects that are capable of generating revenue
			 streams through user fees or other dedicated funding sources;
					(3)to complement existing Federal funding sources and address budgetary constraints on Bureau of
			 Reclamation programs; and
					(4)to leverage private investment in water resources infrastructure.
					212.Authority to provide assistance(a)In generalThe Secretary may provide financial assistance under this subtitle to carry out projects within—(1)any Reclamation State;(2)any other State in which the Bureau of Reclamation is
			 authorized to provide project assistance; and(3)the States of Alaska and Hawaii.(b)SelectionIn selecting projects to receive financial assistance under subsection (a), the Secretary shall
			 ensure diversity with respect to—(1)project types; and(2)geographical locations.
						213.ApplicationsTo be eligible to receive assistance under this subtitle, an eligible entity shall submit to the
			 Secretary an
			 application at such time, in such manner, and containing such information
			 as the Secretary may require.
				214.Eligibility for assistance(a)Eligible projectsThe following projects may be carried out using assistance made available under this subtitle:
						(1)A project for the reclamation and reuse of municipal, industrial, domestic, and agricultural
			 wastewater, and naturally impaired ground and surface waters, which the
			 Secretary, acting through the Commissioner of Reclamation, is
			 authorized to undertake.
						(2)Any water infrastructure project not specifically authorized by law that—(A)the Secretary determines,
			 through the completion of an appraisal investigation and feasibility
			 study, would contribute to a safe, adequate water supply for domestic,
			 agricultural, environmental, or municipal and industrial use; and(B)is
			 otherwise eligible for assistance under this title.
							(3)A project for enhanced energy efficiency in the operation of a water system.
						(4)A project for accelerated repair and replacement of an aging water distribution facility.
						(5)A brackish or sea water desalination project.
						(6)Acquisition of real property or an interest in real property for water storage, reclaimed or
			 recycled water, or wastewater, if the acquisition is integral to a project
			 described in paragraphs (1) through (5).
						(7)A combination of projects, each of which is eligible under paragraphs (1) through (6), for which an
			 eligible entity submits a single application.
						(b)Activities eligible for assistanceFor purposes of this subtitle, an eligible activity with respect to an eligible project under
			 subsection (a) includes the
			 cost of—
						(1)development-phase activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, transaction costs, preliminary
			 engineering and design work,
			 and other preconstruction activities;
						(2)construction, reconstruction, rehabilitation, and replacement activities;
						(3)the acquisition of real property (including water rights, land relating to the project, and
			 improvements to land), environmental mitigation, construction
			 contingencies, and acquisition of equipment;
						(4)capitalized interest necessary to meet market requirements, reasonably required reserve funds,
			 capital issuance expenses, and other carrying costs during construction;
						(5)refinancing interim construction funding, long-term project obligations, or a secured loan, loan
			 guarantee, or other credit enhancement made under this subtitle;(6)reimbursement or success payments to any public or private entity that achieves predetermined
			 outcomes on a pay-for-performance or pay-for-success basis;  and(7)grants, loans, or credit enhancement for community development financial institutions, green banks,
			 and other financial intermediaries providing ongoing finance for projects
			 that meet the purposes of this subtitle.215.Determination of eligibility and project selection
					(a)Eligibility requirementsTo be eligible to receive financial assistance under this subtitle, a project shall meet the
			 following
			 criteria, as determined by the Secretary:
						(1)Creditworthiness
							(A)In generalSubject to subparagraph (B), the project shall be creditworthy, as determined by the
			 Secretary, who shall ensure that any financing for the project has
			 appropriate security features, such as a rate covenant, to ensure
			 repayment.
							(B)Preliminary rating opinion letterThe Secretary shall require each applicant to provide a preliminary rating opinion letter
			 from at least 1 rating agency indicating that the senior obligations of
			 the project (which may be the Federal credit instrument) have the
			 potential to achieve an investment-grade rating.
							(2)Eligible project costsThe eligible project costs of a project and other projects in a watershed shall be reasonably
			 anticipated to be not less than
			 $10,000,000.
						(3)Dedicated revenue sourcesThe Federal credit instrument for the project shall be repayable, in whole or in part, from
			 dedicated revenue sources that also secure the project obligations.
						(4)Public sponsorship of private entitiesIn the case of a project carried out by an entity that is not a State or local government or an
			 agency or instrumentality of a State or local government, the project
			 shall be publicly sponsored.
						(b)Selection criteria
						(1)EstablishmentThe Secretary shall establish criteria for the selection of projects that meet the eligibility
			 requirements of subsection (a), in accordance with paragraph (2).
						(2)CriteriaThe selection criteria shall include the following:
							(A)The extent to which the project is nationally or regionally significant.
							(B)The extent to which assistance under this section would foster innovative public-private
			 partnerships and attract private debt or equity investment.
							(C)The likelihood that assistance under this section would enable the project to proceed at an earlier
			 date than the project would otherwise be able to proceed.
							(D)The extent to which the project uses new or innovative approaches.(E)The extent to which projects track evidence about the effectiveness of the 1 or more projects
			 financed and
			 the availability of the evidence and project information to the public to
			 facilitate replication.(F)The amount of budget authority required to fund the Federal credit instrument made available under
			 this subtitle.
							(G)The extent to which the project helps maintain or protect the environment.(H)The extent to which the project supports the local economy and provides local jobs.(c)Receipt of other Federal fundingReceipt of a Federal grant or contract or other Federal funding to support an eligible project
			 shall not preclude the project from being eligible for assistance
			 under this subtitle.
					(d)Federal requirements(1)Effect of sectionNothing in this section supersedes the applicability of other requirements of Federal law
			 (including regulations).(2)NEPAA Federal action carried out regarding a loan or loan
			 guarantee provided under this subtitle shall not be considered to be a
			 Federal action
			 for purposes of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
						216.Secured loans
					(a)Agreements
						(1)In generalSubject to paragraphs (2) through (4), the Secretary may enter into agreements with 1 or more
			 obligors to make secured loans, the proceeds of which shall be used—
							(A)to finance eligible project costs of any project selected under section 206;
							(B)to refinance interim construction financing of eligible project costs of any project selected under
			 section 206; or
							(C)to refinance long-term project obligations or Federal credit instruments, if that refinancing
			 provides
			 additional funding capacity for the completion, enhancement, or expansion
			 of any project that—
								(i)is selected under section 206; or
								(ii)otherwise meets the requirements of section 206.
								(2)Limitation on refinancing of interim construction financingA secured loan under paragraph (1) shall not be used to refinance interim construction financing
			 under paragraph (1)(B) later than 1 year after the date of substantial
			 completion of the applicable project.
						(3)Risk assessmentBefore entering into an agreement under this subsection for a secured loan, the Secretary, in
			 consultation with the Director of the Office of Management and Budget and
			 each rating agency providing a preliminary rating opinion letter under
			 section 206(a)(1)(B), shall determine an appropriate capital reserve
			 subsidy amount for the secured loan, taking into account each such
			 preliminary rating opinion letter.
						(4)Investment-grade rating requirementThe execution of a secured loan under this section shall be contingent on receipt by the senior
			 obligations of the project of an investment-grade rating.
						(b)Terms and limitations
						(1)In generalA secured loan provided for a project under this section shall be subject to such terms and
			 conditions, and contain such covenants, representations, warranties, and
			 requirements (including requirements for audits), as the Secretary
			 determines to be appropriate.
						(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of—
							(A)an amount equal to 100 percent of the reasonably anticipated eligible project costs; and
							(B)if the secured loan does not receive an investment-grade rating, the amount of the senior project
			 obligations of the project.
							(3)PaymentA secured loan under this section—
							(A)shall be payable, in whole or in part, from State or local taxes, user fees, or other dedicated
			 revenue sources that also secure the senior project obligations of the
			 relevant project;
							(B)shall include a rate covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
							(C)may have a lien on revenues described in subparagraph (A), subject to any lien securing project
			 obligations.
							(4)Interest rateThe interest rate on a secured loan under this section shall be not more than the yield on United
			 States Treasury securities of a similar maturity to the maturity of the
			 secured loan on the date of execution of the loan agreement, as determined
			 by  the Secretary.(5)Maturity dateThe final maturity date of a secured loan under this section shall be not later than 35 years after
			 the date of substantial completion of the relevant project.
						(6)NonsubordinationA secured loan under this section shall not be subordinated to the claims of any holder of project
			 obligations in the event of bankruptcy, insolvency, or liquidation of the
			 obligor of the project.
						(7)FeesThe Secretary may establish fees at a level sufficient to cover all or a portion of the costs to
			 the Federal Government of making a secured loan under this section.
						(8)Non-Federal shareThe proceeds of a secured loan under this section may be used to pay any non-Federal share of
			 project costs required if the loan is repayable from non-Federal funds.(c)Repayment
						(1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan provided under this
			 section, based on the projected cash flow from project revenues and other
			 repayment sources.
						(2)CommencementScheduled loan repayment of principal or interest on a secured loan under this section shall
			 commence not later than 5 years after the date of substantial
			 completion of the project.
						(3)Deferred payments
							(A)AuthorizationIf, at any time after the date of substantial completion of a project for which a secured loan is
			 provided under this section, the project is unable to generate sufficient
			 revenues to pay the scheduled loan repayments of principal and interest on
			 the secured loan, the Secretary may allow the
			 obligor, subject to subparagraph (C), to add unpaid principal and interest
			 to the outstanding balance of
			 the secured loan.
							(B)InterestAny payment deferred under subparagraph (A) shall—
								(i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and
								(ii)be scheduled to be amortized over the remaining term of the secured loan.
								(C)Criteria
								(i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting such
			 criteria as the Secretary may establish.
								(ii)Repayment standardsThe criteria established under clause (i) shall include standards for reasonable assurance of
			 repayment.
								(4)Prepayment
							(A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project
			 obligations and secured loan and all deposit requirements under the terms
			 of any trust agreement, bond resolution, or similar agreement securing
			 project obligations may be applied annually to prepay a secured loan under
			 this section without penalty.
							(B)Use of proceeds of refinancingA secured loan under this section may be prepaid at any time without penalty from the proceeds of
			 refinancing from non-Federal funding sources.
							(d)Sale of secured loans
						(1)In generalSubject to paragraph (2), as soon as practicable after the date of substantial completion of a
			 project and after providing a notice to the obligor, the Secretary may
			 sell to another entity or reoffer into the capital markets a secured loan
			 for a project under this section, if the Secretary determines that the
			 sale or reoffering can be made on favorable terms.
						(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms
			 and conditions of the secured loan without the written consent of the
			 obligor.
						(e)Loan guarantees
						(1)In generalThe Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this
			 section, if the Secretary determines that the budgetary cost of the loan
			 guarantee is substantially the same as that of a secured loan.
						(2)TermsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms
			 established in this section for a secured loan, except that the rate on
			 the guaranteed loan and any prepayment features shall be negotiated
			 between the obligor and the lender, with the consent of the Secretary.
						217.Program administration
					(a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments made
			 available under this subtitle.
					(b)FeesThe Secretary may collect and spend fees, contingent on authority being provided in appropriations
			 Acts, at a level that is sufficient to cover—
						(1)the costs of services of expert firms retained pursuant to subsection (d); and
						(2)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments
			 provided under this subtitle.
						(c)Servicer
						(1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing the Federal
			 credit instruments provided under this subtitle.
						(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary.
						(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the
			 Secretary.
						(d)Assistance from expertsThe Secretary may retain the services, including counsel, of any organization or entity with
			 expertise in the field of municipal and project finance to assist in the
			 underwriting and servicing of Federal credit instruments provided under
			 this subtitle.(e)Loan coordination; interagency cooperationThe Secretary—(1)shall coordinate implementation of loan guarantees under this section with the
			 Administrator to avoid duplication and enhance the effectiveness of
			 implementation of the
			 State revolving funds established  under the  Federal
		Water Pollution Control Act (33 U.S.C. 1251 et
		seq.) and the Safe Drinking Water Act (42 U.S.C. 300f
		et seq.);(2)shall consult with the Secretary of Agriculture before promulgating criteria with respect to
			 financial appraisal functions and loan guarantee administration for
			 activities carried out under this subtitle; and(3)may enter into a memorandum of agreement providing for Department of Agriculture financial
			 appraisal functions and loan guarantee administration for activities
			 carried out under this subtitle.218.State and local permitsThe provision of financial assistance for a project under this subtitle shall not—
					(1)relieve any recipient of the assistance of any obligation to obtain any required State or local
			 permit or approval with respect to the project;
					(2)limit the right of any unit of State or local government to approve or regulate any rate of return
			 on private equity invested in the project; or
					(3)otherwise supersede any State or local law (including any regulation) applicable to the
			 construction or operation of the project.
					219.RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be appropriate to
			 carry out this subtitle.
				220.Funding
					(a)In generalThere is authorized to be appropriated to the Secretary to carry out this subtitle $50,000,000 for
			 each of fiscal years 2015 through 2019, to remain available until
			 expended.
					(b)Administrative costsOf the funds made available to carry out this subtitle, the Secretary may use for the
			 administration
			 of this subtitle not more than $2,200,000 for each of fiscal years 2015
			 through 2019.
					221.Report to CongressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter,
			 the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report summarizing the financial performance
			 and on-the-ground outcomes of
			 the projects that are receiving, or have received, assistance under this
			 subtitle, including an assessment of whether the objectives of this
			 subtitle are being met.
				BIntegrated regional water management, reclamation, and recycling projects
				231.Water storage projects
					(a)AgreementsThe Secretary may enter into a cost-shared financial assistance agreement with any
			 non-Federal entity in a Reclamation State or the State of Hawaii to carry
			 out the
			 planning, design, and construction of any permanent water storage and
			 conveyance facility used solely to regulate and maximize the water supply
			 arising from a project that is eligible for assistance under this title or
			 any other provision of law—(1)to recycle wastewater, impaired surface
			 water, and ground water; or(2)to use integrated and coordinated water
			 management on a watershed or regional scale.
						(b)Financial assistanceIn providing financial assistance under this section, the Secretary shall give priority to storage
			 and conveyance components that—
						(1)ensure the efficient and beneficial use of water or reuse of the recycled water;
						(2)make maximum use of natural systems;(3)consistent with Secretarial Order No. 3297, dated February 22,
			 2010, support sustainable water management practices and the water
			 sustainability objectives of 1 or more offices of the Department of the
			 Interior or any other Federal agency;
						(4)(A)increase the availability of usable water supplies in a watershed or region to benefit people,
			 the economy, and the environment; and(B)include adaptive measures needed to
			 address climate change and future demands;
							(5)where practicable—(A)provide flood control or recreation benefits; and(B)include the development of
			 incremental hydroelectric power generation;
							(6)include partnerships that go beyond political and institutional jurisdictions to support the
			 efficient use of the limited water resources of the United States and the
			 applicable region;
						(7)generate environmental benefits, such as benefits to fisheries, wildlife and habitat, and
			 water quality and water-dependent ecological systems, as well as water
			 supply benefits to agricultural and urban water users; and(8)the financing of which leverages private and other non-Federal resources.(c)Federal shareThe Federal share of the cost of a project carried out under subsection (a) shall be—(1)equal to the lesser of—(A)50
			 percent of total cost of the project; and(B)$15,000,000, adjusted for inflation; and(2)nonreimbursable.
						(d)Non-Federal shareThe non-Federal share of the cost of a project carried out under subsection (a) may include in-kind
			 contributions to the planning, design, and construction of a project.
					(e)Title and costsA non-Federal entity entering into a financial assistance agreement under this section shall—
						(1)hold title to all facilities constructed under this section; and
						(2)be solely responsible for the costs of operating and maintaining those facilities.
						232.Authorization of appropriationsThere is authorized to be appropriated $150,000,000 to carry out this subtitle.
				CTitle transfers
				241.Authorization to transfer titleThe Secretary may transfer to any non-Federal operating entity title to any Reclamation project or
			 facility, or any separable
			 element of such a project or facility, that is authorized before the date
			 of enactment of this Act, if—
					(1)all previous Federal construction contract obligations or other related repayment contracts or
			 agreements associated with the project have been paid out by a non-Federal
			 project beneficiary;
					(2)(A)a project facility or separable element of such a facility is in need of rehabilitation or
			 improvement, as determined by the Secretary;
			 and(B)the non-Federal operating entity is otherwise eligible for a loan
			 guarantee under this title;
						(3)the title transfer meets all applicable Federal laws and regulations, as determined by the
			 Secretary; and
					(4)(A)the Secretary notifies each  congressional committee of jurisdiction of the transfer by not later
			 than 60 days before the date of the transfer;
			 and(B)no objection to the transfer is raised by any such committee.
						IIIInnovation through research, data, and technology301.Open water data system(a)DefinitionsIn this section:(1)Educational institutionThe term educational institution means—(A)a public or private elementary or secondary school;(B)an institution of vocational, professional, or higher education (including a junior college or
			 teachers' college); and(C)an association of schools or institutions described in subparagraphs (A) and (B).(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian
		Self-Determination and Education Assistance Act (25 U.S.C.
		450b).(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States
		Geological Survey.(4)StateThe
		term State means—(A)a
		State;(B)the District of
		Columbia;(C)the Commonwealth
		of Puerto Rico; and(D)any other
		territory or possession of the United States.(5)SystemThe term system means the open water data system established under subsection (b).(b)SystemThe Secretary shall establish and maintain an open water data system within the United States
		Geological Survey to advance the availability, timely distribution, and widespread
			 use of water data and information for water management, education,
			 research, assessment, and monitoring purposes.(c)PurposesThe purposes of the system are—(1)to advance the quantification of the availability, use of, and risks to, water resources throughout
			 the United States;(2)to increase accessibility to, and expand the use of, water data and information in a standard,
			 easy-to-use format by Federal, State, local, and tribal governments,
			 communities, educational institutions, and the private sector; and(3)to facilitate the open exchange of water information particularly in the face of climate change and
			 unprecedented drought.(d)ActivitiesIn carrying out this section, the Secretary shall—(1)integrate water data and information into a interoperable, national, geospatially referenced water
			 data framework;(2)identify new water data and information needs, including data on surface and groundwater quality
			 and quantity, sediment, erosion, transport, water chemistry,
			 precipitation, reservoir storage, water cycle, landscape variables,
			 hydrography, climate and weather impacts, soil moisture, and human use;(3)leverage existing shared databases, infrastructure, and tools to provide a platform for water data
			 and information innovation, modeling and data sharing, and solution
			 development;(4)support water data and information sharing, applied research, and educational programs of State,
			 local, and tribal governments, communities, educational institutions, and
			 the private sector; and(5)promote cooperation and sharing of expertise regarding water data and information among State,
			 local, and tribal governments, communities, educational institutions, and
			 the private sector.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary.302.Water Resources Research Act
			 amendments(a)Congressional findings and
			 declarationsSection 102 of the Water Resources Research Act of
			 1984 (42 U.S.C. 10301) is amended—
					(1)by redesignating paragraphs (7) through (9)
			 as paragraphs (8) through (10), respectively;
					(2)in paragraph (8) (as so redesignated), by
			 striking and at the end; and
					(3)by inserting after paragraph (6) the
			 following:
						
							(7)additional research is required to
				increase the effectiveness and efficiency of new and existing
			 treatment works
				through alternative approaches, including—
								(A)nonstructural alternatives;
								(B)decentralized approaches;
								(C)water use efficiency and conservation; and
								(D)actions to reduce energy consumption or
				extract energy from
				wastewater;
								.
					(b)Water resources research and technology institutesSection 104 of the Water Resources Research Act of
			 1984 (42 U.S.C. 10303) is amended—(1)in subsection (b)(1)—(A)in subparagraph
			 (B)(ii), by striking water-related phenomena and inserting
			 water resources; and
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ;
			 and;(2)in subsection (c)—(A)by striking
			 From the and inserting (1)
			 In general.—From
			 the; and
						(B)by adding at the
			 end the following:
							
								(2)ReportNot
				later than December 31 of each fiscal year, the Secretary shall
			 submit to the
				Committee on Environment and Public Works of the Senate, the
			 Committee on the
				Budget of the Senate, the Committee on Transportation and
			 Infrastructure of the
				House of Representatives, and the Committee on the Budget of the
			 House of
				Representatives a report regarding the compliance of each funding
			 recipient
				with this subsection for the immediately preceding fiscal
				year.
								;(3)by striking subsection (e) and inserting the following:
						
							(e)Evaluation of water resources research
				program
								(1)In generalThe Secretary shall conduct a careful and
				detailed evaluation of each institute at least once every 3 years
			 to
				determine—
									(A)the quality and relevance of the water
				resources research of the institute;
									(B)the effectiveness of the institute at
				producing measured results and applied water supply research; and
									(C)whether the effectiveness of the institute
				as an institution for planning, conducting, and arranging for
			 research warrants
				continued support under this section.
									(2)Prohibition on further
				supportIf, as a result of an
				evaluation under paragraph (1), the Secretary determines that an
			 institute does
				not qualify for further support under this section, no further
			 grants to the
				institute may be provided until the qualifications of the institute
			 are
				reestablished to the satisfaction of the
				Secretary.
								;(4)in subsection (f)(1), by striking $12,000,000 for each of fiscal years 2007 through
			 2011 and inserting $7,500,000 for each of fiscal years 2015
			 through 2020; and(5)in subsection (g)(1), in the first sentence, by striking
			 $6,000,000 for each of fiscal years 2007 through 2011 and
			 inserting $1,500,000 for each of fiscal years 2015 through
			 2020.
					303.Reauthorization of Water Desalination Act of 1996Section 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is
			 amended—
				(1)in the first sentence of subsection (a), by striking 2013 and inserting 2020; and
				(2)in subsection (b), by striking for each of fiscal years 2012 through 2013 and inserting for each of fiscal years 2015 through 2020.
				304.Review of reservoir operations(a)In generalNot later than 1 year after receiving a request of a non-Federal sponsor of a reservoir, the
			 Secretary of the
			 Army, in consultation with the Administrator of the National Oceanic and
			 Atmospheric Administration, shall review the operation of the reservoir,
			 including
			 the water control manual and rule curves, using improved weather forecasts
			 and run-off forecasting methods, including the Advanced Hydrologic
			 Prediction System of the National Weather Service and the Hydrometeorology
			 Testbed program of the National Oceanic and Atmospheric Administration.(b)Description of benefitsIn conducting the review under subsection (a), the Secretary of the Army shall determine if a
			 change in
			 operations, including the use of improved weather forecasts and run-off
			 forecasting methods, will improve 1 or more of the core functions of the
			 Corps of Engineers, including—(1)reducing risks to human life, public safety, and property;(2)reducing the need for future disaster relief;(3)improving local water storage capability and reliability in coordination with the non-Federal
			 sponsor and other water users;(4)restoring, protecting, or mitigating the impacts of a water resources development project on the
			 environment; and(5)improving fish species habitat or population within the boundaries and downstream of a water
			 resources project.(c)Results reportedNot later than 90 days after completion of a review under this section, the Secretary shall
			 submit a report to Congress regarding the results of the review.(d)Manual updateAs soon as practicable, but not later than 3 years after the date on which a report under
			 subsection (c) is submitted to Congress, pursuant to the procedures
			 required under existing
			 authorities, if the Secretary of the Army determines based on	that report
			 that using improved weather and run-off forecasting methods improves 1
			 or more core functions of the Corps of Engineers at a reservoir, the
			 Secretary of the Army shall—(1)incorporate those methods in the operation of the reservoir; and(2)update the
			 water control manual.IVDrought preparedness and resilience401.National drought resilience guidelines(a)In generalThe Administrator, in conjunction with the Secretary of the Interior, the Secretary of Agriculture,
			 the Director of the National Oceanic and Atmospheric Administration, and
			 other appropriate Federal agency heads along with State and local
			 governments, shall develop nonregulatory national drought resilience
			 guidelines relating
			 to drought preparedness planning and investments for communities, water
			 utilities, and other water users and providers.(b)ConsultationIn developing the national drought resilience guidelines, the Administrator and other Federal
			 agency heads referred to in subsection (a) shall consult with—(1)State and  local governments;(2)water utilities;(3)scientists;(4)institutions of higher education;(5)relevant private entities; and(6)other stakeholders.(c)ContentsThe national drought resilience guidelines developed under this section  shall, to the maximum
			 extent practicable, provide  recommendations for a period of 10 years
			 that—(1)address a broad range of potential actions, including—(A)analysis of the impacts of climate change and drought on the future effectiveness of water
			 management tools;(B)the identification of drought-related water management challenges in a broad range of fields,
			 including—(i)public health and safety;(ii)municipal and industrial water supply;(iii)agricultural water supply;(iv)water quality;(v)ecosystem health; and(vi)water supply planning;(C)water management tools to reduce drought-related impacts, including—(i)water use efficiency through gallons per capita reduction goals, appliance efficiency standards,
			 water pricing incentives, and other measures;(ii)water recycling;(iii)groundwater clean-up and storage;(iv)new technologies, such as behavioral water efficiency; and(v)stormwater capture and reuse;(D)water-related energy and greenhouse gas reduction strategies; and(E)public education and engagement; and(2)include recommendations relating to the processes that Federal, State, and local governments and
			 water
			 utilities should consider when developing drought resilience preparedness
			 and plans,
			 including—(A)the establishment of planning goals;(B)the evaluation of institutional capacity;(C)the assessment of drought-related risks and vulnerabilities, including the integration of
			 climate-related impacts;(D)the establishment of a development process, including an evaluation of the cost-effectiveness of
			 potential strategies;(E)the inclusion of private entities, technical advisors, and other stakeholders in the development
			 process;(F)implementation and financing issues; and(G)evaluation of the plan, including any updates to the plan.402.Drought preparedness for fisheries(a)DefinitionsIn this section:(1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(2)Qualified tribal governmentThe term qualified tribal government means a governmental body of an Indian tribe that the Secretary of the Interior determines—(A)is involved in salmon management and recovery activities under the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.); and(B)has the management and organizational capability to maximize the benefits of assistance provided
			 under this section.(b)Salmon drought plan(1)In generalNot later than January 1, 2016, the Director of the United States Fish and Wildlife Service shall,
			 in consultation with the Director of the National Marine Fisheries
			 Service, the Commissioner of Reclamation, the Chief  of Engineers, and the
			 head of the California Department of Fish and Wildlife, prepare a salmon
			 drought plan for the State of California.(2)ContentsThe plan developed under paragraph (1) shall—(A)contribute—(i)to the recovery of populations listed as threatened or endangered under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.);  and(ii)to the goals of the Central Valley Project Improvement Act
		(title XXXIV of Public Law 102–575; 106 Stat. 4706);  and(B)include options to protect salmon populations originating in the State of California, with a
			 particular focus on actions that can be taken to aid salmon populations in
			 the State of California during the driest 12 years, such as—(i)relocating the release location and timing of hatchery fish to avoid predation and temperature
			 impacts;(ii)barging hatchery release fish to improve survival and reduce straying;(iii)coordinating with water users, the Commissioner of Reclamation, and the head of the California
			 Department of Water Resources regarding voluntary water transfers  to
			 determine if water released upstream to meet the needs of downstream or
			 South-of-Delta water users can be managed in a way that provides
			 additional benefits for salmon;(iv)hatchery management modifications, such as expanding hatchery production during the driest years of
			 fish listed as endangered or threatened under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.), if appropriate; and(v)increasing rescue operations of upstream migrating fish.(c)Funding(1)In
		generalOut of any funds in the Treasury not otherwise
		appropriated, the Secretary of the Treasury shall transfer to the Director of the
			 United States Fish and Wildlife Service to
		carry out this section $3,000,000, to remain available until expended, for urgent
			 fish, stream, and hatchery activities relating to extreme drought
			 conditions, including work carried out in conjunction with the Director of
			 the National Marine Fisheries Service, the Commissioner of Reclamation,
			 the Chief of Engineers, the head of the California Department of Fish and
			 Wildlife, or a qualified tribal government.(2)Receipt and
		acceptanceThe Director of the United States Fish and Wildlife Service shall be entitled to receive, shall
		accept, and shall use to carry out this section the funds transferred under
		paragraph (1), without further appropriation.
		
